Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROMANOV et al. (DE 202016014341 – US 2021/0206036 used as translation) and in further view of DOERER et al. (4,296,053-of record).
	Regarding claims 1, 6, and 14-18, ROMANOV et al. discloses a molding process comprising:
	a. arranging a tool (Fig.1) with two mold halves (12, 13) forming a mold cavity (14) between two capacitor plates (15, 16), 
	b. filling the mold cavity with the foam particles [0117], 
	c. closing the tool by bringing the two mold halves together (Fig.1), and 
	d. introducing electromagnetic waves ([0069]) to the closed tool via the capacitor plates, with the foam particles in the mold cavity is subjected to electromagnetic waves, 
	e. at least partially fusing or baking together the foam particles which are heated by the electromagnetic waves ([0118]), and 
	f. wherein at least one of the two mold halves is made of material which is transparent to electromagnetic waves ([0069]), has a boundary wall which bounds the mold cavity, and has at least one support which serves to support the boundary wall on the capacitor plate on the side facing away from the mold cavity and which form at least one hollow spaces ([0096], [0121]).
	ROMANOV et al. is silent to the shape of the mold cavity to correspond to a shape of a shoe sole.  However, DOERER et al. discloses a method for the manufacture of a plastic insole for shoes comprising molding and curing a foamable material in a mold cavity corresponding to a shape of a shoe sole (Fig.2) and curing it with electromagnetic radiation (Fig.3).  ROMANOV et al. discloses said method is used in manufacturing shoe midsoles [0107].  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the shape of the mold cavity of ROMANOV et al. to correspond to a shape of a shoe sole as taught by DOERER et al for predictable results of molding a shoe sole with electromagnetic radiation and because ROMANOV et al. discloses the method is useful in manufacturing shoe midsoles.
	Regarding claims 2-4, 7-13, ROMANOV et al. discloses a trimming fluid [0121].
	Regarding claim 5, ROMANOV et al. discloses the boundary wall is made with uniform or constant thickness [0129].

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLES et al. (2014/0243442-of record) and in further view of DOERER et al. (4,296,053-of record).
	Regarding claim 1, COLES et al. discloses a molding process comprising:
	a. arranging a tool (Fig.21) with two mold halves (406, 408) forming a mold cavity between two capacitor plates (402, 416), 
	b. filling the mold cavity with the foam particles, 
	c. closing the tool by bringing the two mold halves together, and 
	d. introducing electromagnetic waves (412-Fig.21) to the closed tool via the capacitor plates, with the foam particles in the mold cavity is subjected to electromagnetic waves, 
	e. at least partially fusing or baking together the foam particles which are heated by the electromagnetic waves ([0514]), and 
	f. wherein at least one of the two mold halves is made of material which is transparent to electromagnetic waves ([0504], [0245]), has a boundary wall which bounds the mold cavity, and has at least one support which serves to support the boundary wall on the capacitor plate on the side facing away from the mold cavity and which form at least one hollow spaces (Fig.21).
	COLES et al. is silent to the shape of the mold cavity to correspond to a shape of a shoe sole.  However, COLES et al. discloses the mold (30) has an internal cavity (32) that has the general internal shape and dimensions which conform to the external shape and dimensions of the article to be molded [0180].  DOERER et al. discloses a method for the manufacture of a plastic insole for shoes comprising molding and curing a foamable material in a mold cavity corresponding to a shape of a shoe sole (Fig.2) and curing it with electromagnetic radiation (Fig.3).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the shape of the mold cavity of COLES et al. to correspond to a shape of a shoe sole as taught by DOERER et al for predictable results of molding a shoe sole with electromagnetic radiation and because DOERER et al. discloses the shape of the mold can be of desired shape of the article to be molded.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARC (4,851,167-of record) and in further view of ROMANOV et al. (DE 202016014341 – US 2021/0206036 used as translation) and DOERER et al. (4,296,053-of record).
	Regarding claim 1, MARC discloses a molding process comprising:
	a. arranging a tool (Fig.1) with two mold halves (16, 18) forming a mold cavity (30) between two capacitor plates (10, 12), 
	b. filling the mold cavity with the foam particles (34), 
	c. closing the tool by bringing the two mold halves together (see Figs.1-3), and 
	d. introducing electromagnetic waves (14-Fig.1) to the closed tool via the capacitor plates (see Fig.1), with the foam particles in the mold cavity is subjected to electromagnetic waves, 
	e. at least partially fusing or baking together the foam particles which are heated by the electromagnetic waves (Figs.2-3), and 
	f. has a boundary wall which bounds the mold cavity, and has at least one support which serves to support the boundary wall on the capacitor plate on the side facing away from the mold cavity and which form at least one hollow spaces (C4:L36-43).
	MARC is silent to wherein at least one of the two mold halves is made of a material which is transparent to electromagnetic waves.  However, ROMANOV et al. discloses that mold halves used in flow molding with electromagnetic waves are preferably transparent [0069].  Therefore, it would have been obvious to one of ordinary skill in the art the mold halves of MARC are made of a transparent material as taught by ROMANOV et al. because it is commonly known in the art such molding tool be transparent to electromagnetic radiation.
	MARC is silent to the shape of the mold cavity to correspond to a shape of a shoe sole.  However, DOERER et al. discloses a method for the manufacture of a plastic insole for shoes comprising molding and curing a foamable material in a mold cavity corresponding to a shape of a shoe sole (Fig.2) and curing it with electromagnetic radiation (Fig.3).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the shape of the mold cavity of MARC to correspond to a shape of a shoe sole as taught by DOERER et al. for predictable results of molding a shoe sole with electromagnetic radiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742